                                                Case 5:18-md-02834-BLF Document 543 Filed 10/04/19 Page 1 of 3



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   SAINA S. SHAMILOV (CSB No. 215636)
                                               sshamilov@fenwick.com
                                           3   TODD R. GREGORIAN (CSB No. 236096)
                                               tgregorian@fenwick.com
                                           4   RAVI R. RANGANATH (CSB No. 272981)
                                               rranganath@fenwick.com
                                           5   CHIEH TUNG (CSB No. 318963)
                                               ctung@fenwick.com
                                           6   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           7   801 California Street
                                               Mountain View, CA 94041
                                           8   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                           9
                                               Counsel for Defendants
                                          10   AMAZON.COM, INC., AMAZON WEB SER-
                                               VICES, INC. & TWITCH INTERACTIVE, INC.
                                          11

                                          12                                  UNITED STATES DISTRICT COURT
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13                            NORTHERN DISTRICT OF CALIFORNIA
                                          14                                        SAN JOSE DIVISION
                                          15
                                               IN RE: PERSONAL WEB TECHNOLOGIES,               Case No. 5:18-md-02834-BLF
                                          16   LLC ET AL., PATENT LITIGATION

                                          17   PERSONALWEB TECHNOLOGIES, LLC, a                Case No. 5:18-cv-05619-BLF
                                               Texas limited liability company, and LEVEL 3
                                          18   COMMUNICATIONS, LLC, a Delaware limited         DECLARATION OF SAINA S.
                                               liability company,                              SHAMILOV IN SUPPORT OF MO-
                                          19                                                   TION OF AMAZON.COM, INC., AND
                                                                Plaintiffs,                    AMAZON WEB SERVICES, INC., FOR
                                          20                                                   SUMMARY JUDGMENT OF NONIN-
                                                      v.                                       FRINGEMENT AND MOTION OF
                                          21                                                   TWITCH INTERACTIVE, INC. FOR
                                               TWITCH INTERACTIVE, INC. a Delaware cor-        SUMMARY JUDGMENT OF NONIN-
                                          22   poration,                                       FRINGEMENT AND TO EXCLUDE
                                                                                               THE TESTIMONY OF ERIK DE LA
                                          23                    Defendant.                     IGLESIA

                                          24                                                   Date:         November 15, 2019
                                                                                               Time:         9:00 a.m.
                                          25                                                   Dept:         Courtroom 3, 5th Floor
                                                                                               Judge:        Hon. Beth L. Freeman
                                          26                                                   Trial Date:   March 16, 2020

                                          27

                                          28
                                                                                                                 CASE NO.: 5:18-md-02834-BLF
                                                SHAMILOV DECL. ISO AMAZON AND TWITCH                              CASE No. 5:18-cv-00767-BLF
                                                MOTIONS FOR SUMMARY JUDGMENT                                      CASE NO.: 5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 543 Filed 10/04/19 Page 2 of 3



                                                   I, Saina S. Shamilov, declare as follows:

                                                   1.     I am a partner with the law firm of Fenwick & West LLP, counsel to Ama-

                                          zon.com, Inc., Amazon Web Services, Inc. (collectively, “Amazon”), and Twitch Interactive, Inc.

                                          (“Twitch) in this matter. I have personal knowledge of the facts set forth herein unless otherwise

                                          indicated, and if called to testify, I could and would testify competently thereto.

                                                   2.     Attached hereto as Exhibit 1 is a true and correct copy of the Technical Expert Re-

                                          port of PersonalWeb Technologies, LLC’s expert Erik de la Iglesia, served August 23, 2019 in

                                          this matter.

                                                   3.     Attached hereto as Exhibit 2 is a true and correct copy of the Responsive Expert

                                          Report of Amazon and Twitch’s expert Dr. Jon B. Weissman on Non-Infringement, served Sep-

                                          tember 18, 2019 in this matter.

                                                   4.     Attached hereto as Exhibit 3 is a true and correct copy of the R Fielding et al.,
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          Network Working Group’s Request for Comments 2616, “Hypertext Transfer Protocol --

                                          HTTP/1.1” (June 1999).

                                                   5.     Attached hereto as Exhibit 4 is a true and correct copy of excerpts from the July

                                          26, 2019 deposition transcript of James Richard.

                                                   6.     Attached hereto as Exhibit 5 is a true and correct copy of the Infringement Con-

                                          tentions of PersonalWeb Technologies, Inc., served October 29, 2018 in this matter.

                                                   7.     Attached hereto as Exhibit 6 is a true and correct copy of a September 1, 2000 Li-

                                          cense Agreement between Kinetech, Inc. and Digital Island, Inc.

                                                   8.     Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the Janu-

                                          ary 17, 2014 deposition transcript of Ronald Lachman from PersonalWeb Techs., LLC v. Mi-

                                          crosoft Corp., No. 6:12-CV-00663 (E.D. Tex.).

                                          //




                                                                                                                   CASE NO.: 5:18-md-02834-BLF
                                           SHAMILOV DECL. ISO AMAZON AND TWITCH                                     CASE No. 5:18-cv-00767-BLF
                                           MOTIONS FOR SUMMARY JUDGMENT                        1                    CASE NO.: 5:18-cv-05619-BLF
                                                Case 5:18-md-02834-BLF Document 543 Filed 10/04/19 Page 3 of 3



                                           1          I declare under penalty of perjury under the laws of the United States that the foregoing is

                                           2   true and correct. Executed on this 4th day of October 2019.

                                           3
                                                                                            /s/ Saina S. Shamilov
                                           4                                                Saina S. Shamilov
                                           5

                                           6

                                           7

                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                SHAMILOV DECL. ISO AMAZON AND TWITCH                                  CASE NO. 5:18-md-02834-BLF
                                                MOTIONS FOR SUMMARY JUDGMENT                   2                       CASE NO. 5:18-cv-00767-BLF
